Citation Nr: 1621309	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-50 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent from May 23, 2008, to September 19, 2011, and from November 1, 2011, to the present for impingement syndrome, status post fracture of the left clavicle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1982 to November 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2010, the Veteran testified before the undersigned at a video conference hearing.  A transcript of the hearing is of record.

This case was previously before the Board in September 2010 and August 2014, when it was remanded for additional evidentiary development.  It has now been returned for further appellate review. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In a March 2015 letter submitted prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to a rating in excess of 10 percent from May 23, 2008, to September 19, 2011, and from November 1, 2011, to the present for impingement syndrome, status post fracture of the left clavicle.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a rating in excess of 10 percent from May 23, 2008, to September 19, 2011, and from November 1, 2011, to the present for impingement syndrome, status post fracture of the left clavicle by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In a VA Form 21-4138 Statement in Support of Claim received in March 2015, the Veteran stated that, with regard to the above-noted issue, he would like to drop his appeal process.  This statement was received prior to the promulgation of a decision in the appeal.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the appeal must be dismissed. 



      (CONTINUED ON NEXT PAGE)


ORDER

The appeal for entitlement to a rating in excess of 10 percent from May 23, 2008, to September 19, 2011, and from November 1, 2011, to the present for impingement syndrome, status post fracture of the left clavicle is dismissed. 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


